DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: Par. [0001] of the specification does not list all of the parent applications and their associated patent numbers. Par. [0001] should be amended to refer to each of the parent applications and patents.  
Appropriate correction is required.
Claim Objections
Claims 14-20 are objected to because of the following informalities:  Claim 14, line 6 recites “a first polyaxial fastener” but lines 6-7 recite “the first fastener”. Lines 6-7 should be amended to be consistent with the “first polyaxial fastener” of claim 6. Similarly, claim 14, line 8 recites “a second polyaxial fastener” while line 9 recites “the second fastener”. Line 9 should be amended to be consistent with the “second polyaxial fastener”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 11, 14, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouttens et al. 2003/0114933 (hereafter referred to as Bouttens) in view of Tornier et al. 2005/0278030 (hereafter referred to as Tornier).

Tornier teaches a method of performing a shoulder arthroplasty procedure, in the same field of endeavor, including a step of milling the glenoid of a patient for the purpose of creating a bearing surface SG for the component 2 to abut against when it is mounted in the glenoid cavity (pars. 18, 39, and 44; fig.1). Surface SG as well as the medial side 26 of the glenoid component are both planar.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the step of milling/preparing a planar surface of a glenoid of a patient as taught by Tornier in the method of Bouttens in order to create a suitable surface for the planar medial side of the body of Bouttens to abut against when it is mounted in the glenoid cavity. It is conventional in the art of prosthetic devices to prepare the surface of the bone to receive a prosthetic component in order to provide a matching seat for the prosthetic component. Providing corresponding surfaces on the bone and prosthesis provides a stable connection between the bone and prosthesis and prevents any unwanted movement after implantation.

Regarding claims 5 and 6, Bouttens further discloses a stem 14 extending from the planar medial side, the stem defining a longitudinal axis X-X, wherein the planar medial side extends radially outwardly from the stem to an outer periphery of the body (figs. 3-5).
Regarding claim 11, Bouttens discloses engaging a tool to a polygonal fitting 26 in the head 24 of the fastener 25 and rotating the tool to drive the threaded shank of the fastener into the planar surface of the glenoid (fig.3; par.33).
Regarding claim 14, Bouttens in view of Tornier discloses the invention as discussed above with respect to claim 2. Bouttens further discloses first and second fastener holes 21 as well as first and second polyaxial fasteners 25 including at least partially spherical 23 heads 24 (fig.3). Fig.3 shows the screws inserted at first and second trajectories.
Regarding claims 18 and 19, Bouttens discloses that the body further comprises a tapered annular wall extending from a lateral side thereof (figs. 3-4; see the raised outer wall which extends around the perimeter of 13 and above the surface of the holes 21) and discloses securing a glenosphere 9 to the body, the glenosphere including a tapered interior bore 24 structured to mate with the tapered annular wall of the body (fig.5; see pars. 31 and 37 for conical/tapered walls of the body and the bore).
Claims 7-10, 15-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouttens in view of Tornier as applied to claims 5, 6, and 14 above, and further in view of Burkhead et al. 4,964,865 (hereafter referred to as Burkhead).

Burkhead teaches a method of performing a shoulder arthroplasty procedure, in the same field of endeavor, wherein a stem 314 and planar medial side 312 of a body 302 include a coating of a highly porous biomaterial which is a bone ingrowth-receptive material (the coating receives bone ingrowth and is therefore a bone ingrowth-receptive material) for the purpose of promoting fixation of the prosthesis by bone ingrowth (figs. 14, 16, and 17; col.8, ll.9-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a coating of porous bone ingrowth receptive material on the stem and planar medial side of the body of Bouttens in view of Tornier as taught by Burkhead in order to improve fixation of the prosthesis to bone by bone ingrowth.
Regarding claims 10 and 15-17, Bouttens in view of Tornier discloses the invention substantially as claimed and as discussed above. Fig.3 of Bouttens appears to show that the screws may be inserted at an angle that is parallel to a longitudinal axis defined by the stem and body and at angles up to about 30 degrees transverse to the longitudinal axis, but Bouttens in view of Tornier does not disclose specific angles at which the screws may be inserted.
Burkhead teaches a method of performing a shoulder arthroplasty procedure, in the same field of endeavor, wherein polyaxial screws may be positioned at varied angles, including angles of 15 or 20 degrees, for the purpose of passing through and attaching graft as needed (col.8, ll.60-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to position the screws of Bouttens in view of Tornier at angles between 0 and about 30 degrees as taught by Burkhead in order to attach graft as needed. It would have been further obvious to position the .
Claims 12, 13, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouttens in view of Tornier as applied to claim 2 above, and further in view of Errico et al. 5,520,690 (hereafter referred to as Errico).
Regarding claims 12 and 13, Bouttens in view of Tornier discloses the invention substantially as claimed and as discussed above but does not disclose that the fastener hole includes a threaded surface or coupling an insert member to the threaded surface of the fastener hole.
Errico teaches a method of attaching an implant to bone using a polyaxial fastener, in the same field of endeavor, wherein fastener hole 210 includes a threaded surface 215 for receiving a threaded insert member 232, 250 (fig.7-9) for the purpose of locking a polyaxial fastener 120 at a desired angulation and depth (col.10, ll.26-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fastener hole of Bouttens in view of Tornier to include a threaded surface portion above the 
Regarding claim 21, Bouttens in view of Tornier discloses the invention substantially as claimed and as discussed above with respect to claims 2 and 14. However, Bouttens in view of Tornier does not specifically disclose drilling first and second pilot holes along first and second trajectories wherein the first and second polyaxial fasteners are inserted along the first and second trajectories formed by the pilot holes.
 Errico teaches a method of attaching an implant to bone using a polyaxial fastener, in the same field of endeavor, wherein pre-drilled holes are made into the bone at desired angles for the purpose of forming a hole for the polyaxial screws (col.10, ll.42-47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the steps of drilling first and second pilot holes along first and second trajectories as taught by Errico in the method of Bouttens in view of Tornier in order to form pilot holes at a desired angle to receive the polyaxial screws. Pilot holes are conventionally drilled in order to make screw insertion easier for a practitioner therefore first forming pilot holes at the desired angles would provide easier screw insertion and help ensure the polyaxial screws of Bouttens in view of Tornier are inserted at the intended angles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goble et al. 2005/0015153 discloses pre-tapping a hole in bone to receive a fastener (par.136). Applicant cited Beguin et al. 2006/0200248 which teaches an angle of 30 degrees for the screws which are inserted into a glenoid (par.41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774